
	

113 HR 2054 IH: To amend the Internal Revenue Code of 1986 to prevent the avoidance of tax by insurance companies through reinsurance with non-taxed affiliates.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2054
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2013
			Mr. Neal (for himself
			 and Mr. Pascrell) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  avoidance of tax by insurance companies through reinsurance with non-taxed
		  affiliates.
	
	
		1.Prevention of avoidance of
			 tax through reinsurance with non-taxed affiliates
			(a)In generalPart III of subchapter L of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new section:
				
					849.Special rules
				for reinsurance of non-life contracts with non-taxed affiliates
						(a)In
				generalThe taxable income
				under section 831(a) or the life insurance company taxable income under section
				801(b) (as the case may be) of an insurance company shall be determined by not
				taking into account—
							(1)any non-taxed
				reinsurance premium,
							(2)any additional amount paid by such
				insurance company with respect to the reinsurance for which such non-taxed
				reinsurance premium is paid, to the extent such additional amount is properly
				allocable to such non-taxed reinsurance premium, and
							(3)any return premium, ceding commission,
				reinsurance recovered, or other amount received by such insurance company with
				respect to the reinsurance for which such non-taxed reinsurance premium is
				paid, to the extent such return premium, ceding commission, reinsurance
				recovered, or other amount is properly allocable to such non-taxed reinsurance
				premium.
							(b)Non-Taxed reinsurance
				premiumsFor purposes of this
				section—
							(1)In
				generalThe term non-taxed reinsurance premium means
				any reinsurance premium paid directly or indirectly to an affiliated
				corporation with respect to reinsurance of risks (other than excepted risks),
				to the extent that the income attributable to the premium is not subject to tax
				under this subtitle (either as the income of the affiliated corporation or as
				amounts included in gross income by a United States shareholder under section
				951).
							(2)Excepted
				risksThe term excepted risks means any risk with
				respect to which reserves described in section 816(b)(1) are
				established.
							(c)Affiliated corporationsFor purposes of this section, a corporation
				shall be treated as affiliated with an insurance company if both corporations
				would be members of the same controlled group of corporations (as defined in
				section 1563(a)) if section 1563 were applied—
							(1)by substituting
				at least 50 percent for at least 80 percent each
				place it appears in subsection (a)(1), and
							(2)without regard to
				subsections (a)(4), (b)(2)(C), (b)(2)(D), and (e)(3)(C).
							(d)Election To treat reinsurance income as
				effectively connected
							(1)In generalA specified affiliated corporation may
				elect for any taxable year to treat specified reinsurance income as—
								(A)income effectively connected with the
				conduct of a trade or business in the United States, and
								(B)for purposes of
				any treaty between the United States and any foreign country, income
				attributable to a permanent establishment in the United States.
								(2)Effect of electionIn the case of any specified reinsurance
				income with respect to which the election under this subsection applies—
								(A)Deduction allowed for reinsurance
				premiumsFor exemption from
				subsection (a), see definition of non-taxed reinsurance premiums in subsection
				(b).
								(B)Exception from excise taxThe tax imposed by section 4371 shall not
				apply with respect to any income treated as effectively connected with the
				conduct of a trade or business in the United States under paragraph (1).
								(C)Taxation under
				this subchapterSuch income shall be subject to tax under this
				subchapter to the same extent and in the same manner as if such income were the
				income of a domestic insurance company.
								(D)Coordination with foreign tax credit
				provisionsFor purposes of
				subpart A of part III of subchapter N and sections 78 and 960—
									(i)such specified reinsurance income shall be
				treated as derived from sources without the United States, and
									(ii)subsections (a), (b), and (c) of section
				904 and sections 902, 907, and 960 shall be applied separately with respect to
				each item of such income.
									The Secretary may issue
				regulations or other guidance which provide that related items of specified
				reinsurance income may be aggregated for purposes of applying clause
				(ii).(3)Specified affiliated
				corporationFor purposes of
				this subsection, the term specified affiliated corporation means
				any affiliated corporation which is a foreign corporation and which meets such
				requirements as the Secretary shall prescribe to ensure that tax on the
				specified reinsurance income of such corporation is properly determined and
				paid.
							(4)Specified reinsurance incomeFor purposes of this paragraph, the term
				specified reinsurance income means all income of a specified
				affiliated corporation which is attributable to reinsurance with respect to
				which subsection (a) would (but for the election under this subsection)
				apply.
							(5)Rules related to electionAny election under paragraph (1)
				shall—
								(A)be made at such time and in such form and
				manner as the Secretary may provide, and
								(B)apply for the taxable year for which made
				and all subsequent taxable years unless revoked with the consent of the
				Secretary.
								(e)RegulationsThe Secretary shall prescribe such
				regulations or other guidance as may be appropriate to carry out, or to prevent
				the avoidance of the purposes of, this section, including regulations or other
				guidance which provide for the application of this section to alternative
				reinsurance transactions, fronting transactions, conduit and reciprocal
				transactions, and any economically equivalent
				transactions.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part III of subchapter L of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 849. Special rules for reinsurance of non-life contracts
				with non-taxed
				affiliates.
					
					.
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			
